Case: 12-50644       Document: 00512309611         Page: 1     Date Filed: 07/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 16, 2013
                                     No. 12-50644
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

versus

RICARDO GONZALES, Also Known as Cuate,

                                                  Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                              No. 3:10-CR-2213-31




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*


       Ricardo Gonzales appeals the below-guidelines, 360-month sentence
imposed following his guilty-plea conviction of conspiracy to violate the Rack-

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50644     Document: 00512309611      Page: 2   Date Filed: 07/16/2013

                                  No. 12-50644

eteer Influenced and Corrupt Organizations Act. Pursuant to a written plea
agreement, Gonzales waived the right to appeal his sentence directly for any rea-
son or to appeal it in a post-conviction proceeding, except where he alleged con-
stitutional defects arising out of prosecutorial misconduct or ineffective assis-
tance of counsel. Gonzales contends that his sentence is substantively unreason-
able because it is greater than necessary to meet the sentencing goals of
18 U.S.C. § 3553(a) and because it creates an unwarranted sentence disparity.
      The government seeks to enforce the appeal waiver, arguing that it bars
the appeal. Gonzales urges this court to adopt the view that appeal waivers are
invalid and unenforceable. He also contends that his waiver was not knowing
and voluntary and that enforcing it would lead to a miscarriage of justice. Gon-
zales did not object to the validity of the waiver during the plea colloquy, so our
review is for plain error only. See United States v. Oliver, 630 F.3d 397, 411 (5th
Cir. 2011).
      As for Gonzales’s suggestion that we deem appeal waivers invalid and
unenforceable, his argument is unavailing. Appeal waivers are valid if they are
knowing and voluntary. United States v. Story, 439 F.3d 226, 231 (5th Cir.
2006).
      Moreover, Gonzales’s representations at his plea hearing belie his asser-
tion that the waiver was not knowing or voluntary. When he pleaded guilty, he
repeatedly affirmed that he understood the waiver provision and noted that he
had discussed the plea agreement with counsel. He did not ask any questions,
seek clarification, or express confusion concerning the waiver. See United States
v. Bond, 414 F.3d 542, 544 & n.4 (5th Cir. 2005) (noting that a defendant will be
held to the terms of the plea agreement where the record indicates that he read
and understood the agreement and raised no questions about the waiver-of-
appeal provision). Gonzales told the court that he understood and agreed to the
terms of the waiver and that no one had threatened him or made any promises
to force him to sign the plea agreement. Although he attempts to walk back

                                        2
    Case: 12-50644    Document: 00512309611     Page: 3   Date Filed: 07/16/2013

                                 No. 12-50644

those representations now, his “solemn declarations in open court carry a strong
presumption of verity.” United States v. McKnight, 570 F.3d 641, 649 (5th Cir.
2009) (internal quotation marks and citation omitted).
      Gonzales has shown no error, plain or otherwise. See United States v.
McKinney, 406 F.3d 744, 746 (5th Cir. 2005). He has not established that the
waiver is invalid, so we will not address his sentencing arguments. See Story,
439 F.3d at 231.
      AFFIRMED.




                                       3